DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obravac (U.S. Patent Publication 2008/0248386).
	Obravac discloses an electrode for a lithium ion electrochemical cell comprising a current collector, and an active material layer on the current collector, wherein the active material layer has raised features that are distributed evenly and that are formed by embossing (Paragraphs 0033, 0044, 0045, 0048), as recited in claims 5, 6, 8 and 9 of the present invention.  It would be known by one of ordinary skill in the art that embossing involves pressing into the metal to form raised features on the surface of the metal, as recited in claim 5 of the present invention.  Obravac also discloses that the electrode can be a negative electrode and that the active material can be lithium metal (Paragraph 0034), as recited in claims 5, 7 and 9 of the present invention.  Obravac teaches that the distance between the raised features can be less than 2,000 microns or less than 500 microns, and that the increase in z-direction dimension caused by the raised pattern can be less than 25 microns (Paragraph 0045 and 0048), as recited in claim 5 of the present invention.  Obravac states that the raised pattern causes the increase in z-direction, which means that the increase would be equivalent to the depth of the raised pattern.  Obravac also teaches that the raised features can be in the shape of a square instead of rounded (Paragraph 0046), which would mean that the cross-sectional area of the embossed pattern would be the same at each point in the depth of the pattern, as recited in claims 10 and 11 of the present invention.
	Obravac fails to specifically state that the pattern has a width or length of 0.001 to 900 µm.
Obravac teaches that the raised features can undulate in a substantially sinusoidal fashion so that the electrode has a substantially sinusoidal cross-section when viewed edge-on (Paragraph 0046).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the raised features of Obravac could have a size of 100 to 900 µm because Obravac teaches that the raised features can have a sinusoidal shape which would mean that the width of the raised features would be equal to the width between the features.  Thus, the raised features could have a width less than 2000 microns or less than 500 microns.
Allowable Subject Matter
5.	Claims 1-4 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art references fail to disclose or reasonably suggest the use of a patterned silicon wafer to press and pattern a lithium metal.  While the prior art teaches that a lithium metal can be patterned by pressing with a mold, it does not teach that the mold is made of silicon.  Additionally, while the prior art teaches the use of silicon as a mold, it does not teach that it can be used to pattern lithium.
Response to Arguments
7.	Applicant’s arguments, filed 11/29/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art.
	Applicants argue that Obravac and Ishikawa fail to disclose that the uniform pattern has a size of 100 µm to 900 µm, wherein the size is a length of width.  Obravac is now being relied upon to teach that the raised features can have a size between 100 µm and 900 µm.  Obravac teaches that the shape of the raised features can have a sinusoidal shape.  It would be known by one of ordinary skill in the art that the dips and hills of a sinusoidal wave would have the same width.  Therefore, the width of the raised features of Obravac would be the same as the width between the features.  Since Obravac teaches that the distance between the raised features can be less than 2000 microns or less than 500 microns, the width of the raised features can also be in this range, which falls within the range of claim 5 of the present invention.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722